Citation Nr: 0842429	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-41 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the cause of the veteran's 
death.  In August 2008, the appellant testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  Many years after service, the veteran developed chronic 
obstructive pulmonary disease from which he died in March 
2003.  That condition was not caused by any incident of 
service.

2.  The veteran's service records do not demonstrate that he 
was exposed to either asbestos or herbicide agents during his 
period of active military service.

3.  At the time of the veteran's death, noncompensable 
service connection was in effect for an appendectomy scar.  
There were no other service-connected disabilities.

4.  The veteran did not die as a result of a service-
connected disability.
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  The veteran's chronic obstructive 
pulmonary disease (COPD), however, is not a disease for which 
service connection may be granted on a presumptive basis.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
COPD, however, is not among those diseases. 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  However, an 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service and/or post-
service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the 
claimed disease.

The veteran died in March 2003.  A March 2003 death 
certificate listed his cause of death as chronic obstructive 
pulmonary disease.  There were no other conditions listed as 
causing or contributing to death on the death certificate.

Prior to his death, the veteran was service-connected for an 
appendectomy scar, rated as noncompensably disabling.  
However, the appellant does not contend that the veteran's 
death was related to the appendectomy scar.  Rather, she 
asserts that his COPD was related to either exposure to 
asbestos aboard the ship that transported him to and from the 
United States to Korea, or to exposure to herbicide agents 
used in the demilitarized zone (DMZ) in Korea.  She argues 
that his pulmonary problems began shortly after his 
separation from service and persisted until the time of his 
death in 2003.

In first addressing the veteran's alleged exposure to 
asbestos, the veteran's service personnel records indicate 
that he served in the Army from November 1950 to August 1952.  
His service included approximately 11 months of foreign 
service in Korea.  His records do not demonstrate that he was 
exposed to asbestos as a part of his duties.  Additionally, 
the appellant's allegation regarding exposure to asbestos 
merely as a result of being a passenger aboard ships 
transporting troops to and from Korea is not the type of 
exposure that may be verified.  Pre-service and/or post-
service records similarly do not demonstrate occupational or 
other asbestos exposure.  Even if the veteran had been 
exposed to asbestos in service, mere exposure to a 
potentially harmful agent is insufficient for eligibility for 
VA disability benefits.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between the current disability and 
any exposure to asbestos in service.  Hickson v. West, 12 
Vet. App. 247 (1999).  In this case, no medical professional 
has related the veteran's COPD to any asbestos exposure in 
service, and the appellant's assertion in this regard is not 
probative.  As a layperson, the appellant is not competent to 
give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
As there is no evidence of exposure to asbestos in service 
and no competent, probative evidence demonstrating that the 
veteran's COPD was related to asbestos exposure in service, 
service connection for the cause of the veteran's death, as 
related to in-service asbestos exposure, is not warranted.

The Board next turns next to the appellant's assertion that 
his COPD was secondary to exposure to herbicide agents in 
service.  A veteran who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran in this case did not serve on 
active duty in Vietnam, but rather in Korea.  Thus, the 
veteran may not be presumed to have been exposed to Agent 
Orange.  It may nevertheless be shown that he was actually 
exposed to Agent Orange while in Korea.  The Department of 
Defense has indicated that Agent Orange was used in Korea 
from April 1968 to July 1969.  This use was long after the 
veteran's release from active duty and the available record 
do not show use of herbicide agents during the veteran's time 
in Korea.  See VHA Directive 2000-027 (September 5, 2000).  
In this case, there is no record of the veteran's exposure to 
Agent Orange, or to any other herbicide agent.  Moreover, 
COPD is not a disease that has been shown to have a positive 
association with exposure to herbicides.  Therefore, the 
Board finds that service connection for the cause of the 
veteran's death, as related to in-service exposure to 
herbicide agents, is therefore not warranted.  38 C.F.R. 
§ 3.309(e).  The Board thus turns to the merits of the 
appellant's claim on a direct basis.

The veteran's service medical records do not demonstrate 
complaints or diagnoses of respiratory or pulmonary problems.  
On examination in August 1952, prior to separation from 
service, no abnormalities of the lungs or chest were found.  
As there was no evidence of a chronic respiratory condition 
at the time of separation from service, a showing of 
continuity of symptoms after discharge is required to support 
the claim for service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.303(b). 

In August 2008 testimony before the Board, the appellant 
stated that the veteran was hospitalized in 1962 and 1964.  
She was not able to recall the specific reasons for which he 
was hospitalized but stated that it may have been related to 
respiratory problems, as he had presented with respiratory 
problems immediately after service.  Clinical records 
associated with these periods of hospitalization show that 
his treatment was unrelated to respiratory problems:  in 
October 1962 he was hospitalized for treatment of chronic 
bilateral pyelonephritis, and in July 1964 he underwent a 
vagotomy and gastric resection secondary to a chronic 
duodenal ulcer.  The veteran did not complain of respiratory 
problems during either period of hospitalization.

A November 1961 chest X-ray revealed no evidence of pulmonary 
disease.  Similarly, a chest X-ray taken in October 1968, 
when the veteran was hospitalized for treatment of cellulitis 
and lymphangitis of the left foot and ankle, revealed no 
active pulmonary disease.  In November 1968, the veteran 
underwent an additional chest X-ray when he was hospitalized 
for treatment of gastrointestinal complaints.  This X-ray 
also revealed no pulmonary abnormalities.  The veteran did 
not complain of respiratory problems during any of these 
periods of hospitalization.

On VA examination for pension in November 1970, X-ray 
examination of the chest again revealed no signs of pulmonary 
or respiratory disease.  The veteran at that time stated that 
he smoked two packages of cigarettes per day.  He did not 
complain of any respiratory difficulty.

The first clinical evidence demonstrating a diagnosis of a 
respiratory or pulmonary problems is not dated until April 
2002.  At that time, the veteran sought VA treatment for a 
possible transient ischemic attack, and reported a history of 
COPD.  The initial diagnosis of COPD is not of record.  While 
the veteran's COPD predated the April 2002 record of 
diagnosis, the initial diagnosis post-dated his separation 
from service by at least 18 years, as it had not been 
diagnosed by the time of the November 1970 chest X-ray.  
Significantly, there is no evidence demonstrating that any 
physician at any time related the veteran's COPD to his 
active service.

The veteran's service medical records do not show that he 
developed respiratory problems while in service, nor is there 
medical evidence of those conditions for nearly 50 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to COPD during the veteran's period of 
active service.  Nor is there evidence demonstrating exposure 
to asbestos or herbicide agents.  As there is no record of 
respiratory complaints or exposure to asbestos or other 
respiratory irritants in service, the Board finds that a VA 
opinion is not necessary.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Additionally, as there is no competent, 
probative evidence establishing a medical nexus between 
military service, to include exposure to asbestos or 
herbicide agents, and the veteran's cause of death, service 
connection for the cause of the veteran's death is not 
warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to asbestos or herbicide agents.  However, 
as a layperson, the appellant is not competent to give a 
medical opinion on a diagnosis or etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

In sum, the evidence shows that the veteran developed COPD 
which led to his death many years after service.  This fatal 
condition was not service-connected, and the medical evidence 
of record does not demonstrates that it is at least as likely 
as not that the COPD was caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
notice letter will depend upon the information provided in 
the claimant's application. 

Here, the RO sent correspondence in May 2004, and a rating 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that the 
appellant has actual knowledge of the disabilities for which 
the veteran was granted service connection and those for 
which he was not service-connected.  The appellant contends 
that the veteran's COPD developed as result of exposure to 
asbestos or herbicide agents.  She does not contend that it 
developed as a result of his appendectomy scar.  The veteran 
was not service-connected for any respiratory or pulmonary 
disorder.  At no time has the appellant claimed that the 
veteran was service-connected for a respiratory or pulmonary 
disorder.  The nature of the appellant's claim reflects her 
actual knowledge of the disabilities for which the veteran 
was granted service connection and those for which he was not 
service-connected.  Accordingly, the Board finds that failure 
to provide Hupp-compliant notice is not prejudicial in this 
case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


